The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114, and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR §1.114. 
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 18 August 2022; which amends claim 1.  Claims 1-20 remain pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In response to Applicant’s amendment and remarks, concerning the 35 U.S.C. §103 rejection of the claims, Examiner notes the following:
Applicant argues that “the references do not disclose or suggest a "secure response" that "confirm[s] that ... at least one connected device ... performed ... at least one identified control action" in response to a "control signal" issued by the "gateway device" as recited in the amended claims … Gustafson further describes that a "non-intrusive load monitoring ("NILM")" system "may automatically perform a task consistent with [a] personalized energy management action" and "provid[e] a confirmation to [al user upon completing the task." Gustafson at paragraphs [0002] and [0025], emphasis added. Gustafson does not, however, describe providing such a confirmation to a "gateway device" as claimed” (spanning pages 8-9 of the instant response).  This argument is not persuasive, since Gustafson et al. is not relied upon for teaching that messages are sent to a gateway device.  Instead, Batterberry et al. is relied upon for teaching communication between the connected devices and a gateway device (para[0007, 0013-0014, 0017, 0027, 0036, 0039-0041, 0044, 0048, 0050, 0053-0056, 0064, 0069-0072, 0076, 0082], as noted in the previous Office action).  Gustafson et al. is relied upon for teaching that communications between devices in a control system were known in the art to include confirmation that a commanded task has been completed (abstract; Fig. 3, steps 312/314; para[0025]; claims 9-10).
Applicant further argues that “Thompson is similarly deficient … Simply reporting measured energy usage information, as described in Thompson … is different than a "connected device" communicating to a "gateway device" and a "secure response confirming" that the connected device "performed ... at least one identified control action" in response to a "control signal" provided to the "connected device" by the "gateway device" in the manner recited in the amended claims” (page 9 of the instant response).  This argument is not persuasive, since Applicant neglected to cite the remainder of the teaching of Thompson et al.; namely “Receipt of an energy management command by an EMD automatically triggers whatever action is specified by the command. For example the energy management command 202 sent to DER Site 1 might prompt the EMD to turn on a generator at that site, while the energy management command 202 sent to DER Site 2 might prompt the EMD to turn off an air conditioning unit. Once an EMD has carried out the specified energy management command, it will send a corresponding response message 203, which often contains energy usage information, to various components of a TEMS system including network management and monitoring applications 101, NOC IMC presence based applications 105, DR event managers and energy analysts 102, and other personnel 107 so that an action may be confirmed or disconfirmed to identify performance problems. For example the energy management command response 203 sent from the EMD at DER Site 1 might indicate the current output of the generator activated at that site, while the energy management command response 203 sent from the EMD at DER Site 2 might indicate the current usage for the site with the air conditioning unit turned off … Receipt of an energy management command by an EMD automatically triggers whatever action is specified by the command. Once an EMD has carried out the specified energy management command, it will send a response message 206, which often contains energy usage information, to various components of a TEMS system. The various components that message 206 may be sent to include the network management and monitoring applications 101, the NOC IMC presence based applications 105, DR event managers and energy analysts 102, and other personnel 107. Accordingly, an action may be confirmed or disconfirmed to identify performance problems” (para[0030], emphasis added by Examiner).
Applicant further argues that the combination of Batterberry et al. and Gustafson et al./Thompson et al. “does not disclose or suggest a "secure response" generated by a "trusted component ... of at least one connected device," much less a "secure response" that is specifically "cryptographically signed using a secure key associated with the trusted component" as recited in amended claim 1” (page 10 of the instant response).  This argument is persuasive.  However, Applicant’s attention is directed to Applicant’s instant specification (para[00116]), wherein Applicant asserts that “a trusted component that may comprise a personal agent executing on the one or more connected devices 100, the gateway 104, the customer control application 106, and/or associated systems and/or services, such as that described in U.S. Patent Application No. 12/785,406, filed May 21, 2010, may be used to collect, store, and/or otherwise manage various collected and/or generated data.”  Hence, the presence of trusted components in control systems has been admitted by Applicant to be prior art.  Further in this regard, this referenced prior application (by citation to corresponding publication, US 2010/0293049 to Maher et al.) further teaches that “Content 108, advertisements 104, and/or licenses 103 may be secured by one or more cryptographic mechanisms, such as encryption or digital signature techniques or any other security protections dictated by the digital rights management system (if any) being used, and a trust authority 110 may provide appropriate cryptographic keys, certificates, and/or the like” (para[0041]), “one or more cryptographic modules 226 for performing cryptographic operations such as encrypting and/or decrypting content, computing hash functions and message authentication codes, evaluating digital signatures, and/or the like. Memory 204 will also typically include protected content 228, advertisements will also typically include protected content 228, advertisements 227, and associated licenses will also typically include protected content 228, advertisements 227, and associated licenses 229, as well as cryptographic keys, certificates, and the like (not shown)” (para[0049]), “cryptographic mechanisms such as encryption, digital signatures, digital certificates, message authentication codes, and the like can be employed, e.g., as described in the '693 application, to protect the DRM engine, host application, and/or other system software or hardware from tampering and/or other attack, as could structural and/or tactical security measures such as software obfuscation, self-checking, customization, watermarking, anti-debugging, and/or other mechanisms” (para[0051]), “In some embodiments, all controls are checked for integrity. For example, a control can be deemed authentic if there is a PKI signature on the controller and a corresponding cert-chain can be verified to extend to one or more relevant trust anchors” (para[0393]), “each of these elements, except for the content id(s), contains a signature. If signature verification fails, an error is reported to the dynamic media zone module layer, and the content is preferably not rendered” (para[0454]).  See also, Fig 9 and para[0015, 0100], wherein content transmitted between devices is referenced as “message” interactions.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such trusted components and associated cryptographic signatures using secure keys for message transmission in the combined system of Batterberry et al. and Gustafson et al./Thompson et al., since Maher et al. teaches a resultant protection of the system from “tampering and/or other attack” (para[0051]).
As per the dependent claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the arguments already addressed above.
Hence, claims 1-20 are now rejected under 35 U.S.C. §103, as being unpatentable over Batterberry et al. (U.S. Patent Application Publication No. 2010/0138363), in view of Gustafson et al. (U.S. Patent Application Publication No. 2018/0364664) or Thompson et al. (U.S. Patent Application Publication No. 2009/0157835), similarly as presented in the previous Office action, further in view of Maher et al. (U.S. Patent Application Publication No. 2010/0293049).
As per claim 1, Batterberry et al. teaches the instantly claimed method for managing energy utilization performed by a gateway device, the gateway device comprising a processor and a non-transitory computer-readable medium storing instructions that, when executed by the processor, cause the gateway device to perform the method (Figs 1-3; para[0017-0120], Smart Grid Pricer), the method comprising:
receiving, at the gateway device from a customer system, policy information (para[0054], customer defines behavior/energy usage profiles of electronic devices/appliances), the policy information articulating one or more control actions performed by one or more connected devices in response to one or more conditions (para[0083-0115], performs automated operations in response to conditions and threshold settings);
receiving, at the gateway device from an energy management system, energy management signal information (para[0063-0067], delivers at least pricing information to a customer);
identifying, by the gateway device, at least one control action of the one or more control actions based on the one or more conditions articulated in the received policy information and the received energy management signal information; generating, by the gateway device, a control signal, the control signal directing at least one connected device of the one or more connected devices to perform the at least one identified control action …; transmitting, from the gateway device to the at least one connected device, the control signal (Fig 2, 265, 297-298; para[0039-0041, 0048, 0054-0055, 0074-0064], real-time control of devices/appliances based upon the usage profiles, settings and pricing);
receiving, from the at least one connected device …, a secure response … [indicating] that the at least one connected device performed the at least one identified control action (para[0076], usage is reported back; para[0041, 0053, 0056], using conventional secure communication protocols/secure messaging techniques; para[0013-0014, 0027, 0039, 0048], components automatically respond to price information from the Smart Grid Pricer to optimize energy consumption; para[0007, 0040], system operates similarly to conventional automated demand response systems, wherein consumers automatically respond to received activation signals by reducing/stopping energy usage; para[0041], the Smart Grid Pricer remotely controls electronics operating within the energy consumer; para[0054, 0064], consumers automatically react to pricing signals; para[0017, 0036, 0044, 0050, 0069-0071, 0076], “smart meters” record/report/transmit energy generation/ usage information of consumers in real-time to utility/Smart Grid Pricer; para[0055, 0072, 0082], Smart Grid Pricer evaluates inputs to automatically control energy consuming devices, such inputs including current energy usage, user schedules and trigger events) …;
and securely storing an energy management transaction data record, the energy management decision data record comprising the energy management signal information and the secure response (Fig 3, 360; para[0036, 0069, 0072, 0074, 0076], stores data for analysis and future processing).
However, Batterberry et al. does not specifically refer to the securely transmitted information as necessarily being in response to the control signal nor as necessarily confirming performance of the identified control action, as instantly claimed.  In this regard, Gustafson et al. teaches that it was known in power management to send a message by a controlled device to a requestor confirming a requested control action has been completed (abstract; Fig. 3, steps 312/314; para[0025]; claims 9-10), while Thompson et al. teaches that it was known in a distributed energy management system to send a message by a controlled device confirming that a requested control action has been completed (para[0030] - Once an EMD has carried out the specified energy management command, it will send a corresponding response message … so that an action may be confirmed).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such known messaging schemes in the system of Batterberry et al., since both Gustafson et al. and Thompson et al. respectively teach enhanced user-friendliness and identification of performance problems in power management systems.
In addition, although Batterberry et al. does teach use of digital signatures and encryption (para[0056]), such teaching is in relation to the pricing information transmitted by the Smart Grid Pricer, and not the secure response to the Smart Grid Pricer, as instantly claimed.  However, it would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to also provide such digital signatures and encryption to any messages sent from the connected devices (on the consumer side) to the Smart Grid Pricer, since Batterberry et al. teaches that digital signatures and encryption “prevent unauthorized tampering” (para[0056]).
Furthermore, as per the instantly claimed at least one connected device comprising a trusted component and secure responses being generated by the trusted component of the at least one connected device and being cryptographically signed using a secure key associated with the trusted component, Applicant admits that use of trusted components was known in the art (para[00116] of the instant specification), and Maher et al. further teaches that, with such trusted components, use of secure keys in cryptographic signatures for control system communications was known in the art (para[0041], Content … may be secured by one or more cryptographic mechanisms, such as encryption or digital signature techniques … and a trust authority may provide appropriate cryptographic keys, certificates, and/or the like; para[0049], one or more cryptographic modules 226 for performing cryptographic operations such as encrypting and/or decrypting content, computing hash functions and message authentication codes, evaluating digital signatures …, as well as cryptographic keys, certificates; para[0051], cryptographic mechanisms such as encryption, digital signatures, digital certificates, message authentication codes, and the like can be employed; para[0393], all controls are checked for integrity. For example, a control can be deemed authentic if there is a PKI signature on the controller and a corresponding cert-chain can be verified to extend to one or more relevant trust anchors; para[0454], each of these elements… contains a signature; Fig 9, para[0015, 0100], content transmitted between devices are “message” interactions).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such trusted components and associated cryptographic signatures using secure keys for message transmission in the combined system of Batterberry et al. and Gustafson et al., or Thompson et al., since Maher et al. teaches a resultant protection of a control system from tampering (para[0051]).
As per claim 2, Batterberry et al. teaches that the instantly claimed energy management transaction data record comprises one or more of the policy information, the at least one identified control action, and identification information associated with the at least one connected device (para[0076], energy use per device).
As per claim 3, Batterberry et al. teaches that the instantly claimed securely storing the energy management transaction data record comprises securely storing the energy management transaction data record in one or more remote data stores (para[0076], remote storage and access to remote pricer).
As per claims 4-8, although Batterberry et al. teaches the instantly claimed invention, substantially as instantly claimed, Batterberry et al. does not provide that the instantly claimed energy management transaction data record comprises a public component and a confidential component and the one or more remote data stores comprise a public ledger and a private database and storing the confidential component of the energy management transaction data record in the private database; and storing the public component of the energy management transaction data record in the public ledger and storing the entire energy management transaction data record in the private database.  Batterberry et al. further does not provide for the instantly claimed storing the public component of the energy management transaction data record and a hash of the energy management transaction data record in the public ledger nor utilizing a blockchain ledger.  However, Examiner takes Official Notice (as supported by documents cited in paragraph 6b of previous Office action, mailed 19 May 2022) that encoding data with public and private components, storing data is public and private areas of memories/databases, and utilizing hashing/blockchains, for security purposes is ubiquitous in the computer communication arts.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such aspects in the system of Batterberry et al., for the well-known benefit of increasing reliability and security of the data.
As per claim 9, Batterberry et al. teaches that the instantly claimed energy management system is associated with an energy retailer (abstract).
As per claim 10, although Batterberry et al. teaches the instantly claimed invention, substantially as instantly claimed, Batterberry et al. does not provide that the instantly claimed authenticating the secure response based, at least in part, on verifying a cryptographic signature associated with the secure response.  However, Examiner takes Official Notice (as supported by documents cited in paragraph 6c of previous Office action, mailed 19 May 2022) that such use of cryptographic signatures for security purposes is ubiquitous in the computer communication arts.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such an aspect in the system of Batterberry et al., for the well-known benefit of increasing reliability and security of the data communication.
As per claims 11-16, Batterberry et al. teaches that the instantly claimed one or more connected devices comprise at least one energy load device, including at least one of a connected thermostat, a connected furnace, a connected air conditioning system, a connected irrigation control system, a pump system, a network gateway, a media system, a connected appliance, and a connected vehicle (para[0006-0008, 0054, 0092], various appliances) and at least one energy generation system comprises at least one of a solar energy generation system, a wind energy generation system, and a hydroelectric energy generation system and at least one energy storage system, including at least one of a battery storage system, a thermal sink, and a potential energy storage system (para[0035, 0092]).
As per claims 17-18, Batterberry et al. teaches the instantly claimed at least one control device, including a device configured to control a separate connected device (Fig 2, control modules and appliances).
As per claim 19, Batterberry et al. teaches that the instantly claimed control signal is configured to direct the at least one control device to change a configuration of the separate connected device (para[0041]).
As per claim 20, Batterberry et al. teaches that the instantly claimed at least one control device comprises a connected thermostat (para[0081]).
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure, by teaching aspects of secure communications.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755. The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
11/3/22